Note.-Quere de hoc. Actual delivery is necessary,notfor identity, but to obviate the objection of nudum pt.cium A gift accompanied with a delivery of possession, is a contract executed ; but if there be no actual delivery, the contract, if gilt, would be executory, and could not be enforced .without a sufficient consideration. Vide 2 Black. Com. 441. Bullock v. Tinnen & wife, 2 Car. Law Rep 271 Picot, adm’r of Legget v. Sanderson. 1 Dev. Rep 309. The only case winch seems contra, is in Brookes’s Abridg. Trespass, 303, cited in Picot v. Sanderson; butthatcase turned upon the qtusii.n whether Trover or Trespass could be maintained upon a general property without actual possession ,- and it may be presumed, that the word “ gives” was used without considering its confined .md technical meaning. 2 Sand. 4f a. Ih the case of Lavender v. Pritchard’s adm’r the delivery of a few ears of corn, was held a good delivery of ad the donor’s corn, 1 hough but a small quantity of it was present. 2 Hay. 337.